HAWKINS, J.
Appellant was tried and convicted in the corporation court of the city of Port Arthur of the offense of disturbing the peace.
The constitutionality of said court is assailed. The legal questions are the same as those discussed in the case of Loraine King v. State (No. 10208), decided the 3d day of November, 1926, 289 S. W. 69, in which the state’s motion for rehearing is this day overruled.
Upon the authority of the King Case, the judgment in this cause is reversed, and the prosecution ordered dismissed.